

Exhibit 10(kk)-3








PERSONAL
Mr P Swift
The Old Rectory
St Johns Road
Slimbridge
GL2 7BJ


Chief Executive's Office


Avonbank
Feeder Road
Bristol
BS2 0TB


Telephone 0117 933 2000
Fax 0117 933 2022



our ref
Your ref
Extension
Date
RS
 
 
2 March 2016





Dear Phil


Your Pension Arrangements


1
Introduction



1.1
You are currently a Contributing Member of the Western Power Distribution Group
(the "Group") of the Electricity Supply Pension Scheme ("ESPS").



1.2
The Finance Bill 2016 will, once passed, enact changes in the tax regime to take
effect from 6 April 2016. These changes include the reduction of the standard
lifetime allowance to £1 million. As you know, there is a lifetime allowance
charge on benefits in excess of the lifetime allowance. In response to this
change, it has been agreed that your pension arrangements with the Company
should be restructured with effect from 2 March 2016.



1.3
This letter sets out the terms of the arrangements that will apply between us
with effect from 2 March 2016, including death in service benefits.



2
Individual Protection 2014



2.1
You gave notice to HM Revenue & Customs of your intention to rely on individual
protection 2014 on 8 April 2015. Accordingly you have a personalised lifetime
allowance based on the value of your pension savings on 5 April 2014 up to a
maximum of £1.5 million.



3
Withdrawal from Contributory Membership of the ESPS



3.1
It is a condition of the arrangements that:



(a)
you will withdraw from Membership of the ESPS as a Contributor with effect from
23:59 on 2 March 2016;











--------------------------------------------------------------------------------










(b)
you will not be entitled to rejoin the ESPS as a Contributor whilst you are in
the Service of the Company without the agreement of the Company; and



(c)
you agree that if any of your Benefits become chargeable to the lifetime
allowance charge under the Finance Act 2004, the charge shall be borne by you or
the recipient of the Benefits and should accordingly be deducted by the Group
Trustees from the Benefits in accordance with normal actuarial practice.



4
No Accrual of Benefits after 2 March 2016



4.1
You will not accrue Benefits under the ESPS in respect of your Service with the
Company after 2 March 2016. However, as set out in paragraph 5.2, your Benefits
accrued up to and including 2 March 2016 will be calculated on your retirement
from or cessation of Service with the Company using the Pensionable Salary that
would have been applicable to you on your retirement from or cessation of
Service with the Company if you had remained as a Contributor in Service with
the Company up to that time.



4.2
Instead an annual amount will be payable to you, which will be a fixed
percentage of your salary and annual bonuses. This will be set out in your
Service Agreement and will be non-pensionable for the purposes of the ESPS. It
will only be payable during your employment for so long as you are not a
Contributor to the ESPS.



5
Benefits Accrued by Service up to and including 2 March 2016



5.1
You will have withdrawn from Membership as a Contributor with effect from 23:59
on 2 March 2016 and thus become entitled to Frozen Benefits under the ESPS
calculated on the basis set out in the Rules of the ESPS as if you had left the
ESPS without leaving the Company's employment on 2 March 2016.



5.2
However, pursuant to the special terms made under Rule 32 and described in this
letter, your entitlement to Benefits under the ESPS (including the terms on
which they are granted and any discretions exercised) will continue to be
determined in accordance with the Rules of the ESPS as if you remained a
Contributor in Service for so long as you remain in Service with the Company,
subject to the remaining terms of this letter (notably paragraph 5.3). In
particular, your Benefits will be calculated on your retirement from or
cessation of Service with the Company using the Pensionable Salary that would
have been applicable to you on your retirement from or cessation of Service with
the Company if you had remained as a Contributor in Service with the Company up
to that time.



5.3
Your Benefits under the ESPS will be determined only with reference to your
Contributory Service accrued as at the end of 2 March 2016, and no Contributory
Service shall be accrued by or credited in respect of you after that date.



5.4
You will be entitled to your Frozen Benefits (as in paragraph 5.1) including
increases under Rule 26 of the ESPS and actuarial adjustment for early payment
if payable before age 63, instead of your Benefits calculated under paragraph
5.2 above, if they are greater than your Benefits calculated under paragraph 5.2
above.







--------------------------------------------------------------------------------







6
Benefits on Retirement through Ill-Health



6.1
For the avoidance of doubt, on retirement through Ill-Health, benefits will be
calculated under ESPS based on Contributing Service (but not on prospective
service until Normal Pension Age).



7
Benefits on your Death



7.1
If you die while in Service with the Company, benefits will be payable as if you
had been in Contributing Service immediately prior to your death.



7.2
For the avoidance of doubt, if you die in Retirement, benefits will be payable
in respect of you under the ESPS based on your pension actually in payment
immediately prior to your death.



8
Leaving Service



8.1
For the avoidance of doubt, if you leave Service before age 63, and your
Benefits are not brought into payment immediately, your Benefits will be
calculated in accordance with the Rules of the ESPS, subject to paragraph 5
above.



9
Transfer basis



9.1
For the avoidance of doubt, if you wish to transfer your Benefits to another
registered pension scheme, the transfer value will be calculated on a basis
reflecting the cash equivalent of your Benefits as determined by the Actuary.



10
Salary



10.1
Your Salary for the purposes of the ESPS (and the special terms as detailed in
this letter) shall include any annual bonuses under the Directors' Results
Related Bonus Scheme.



11
Definitions



11.1
Terms that are defined in Clause 46 of the ESPS shall have the same meanings
where used in this letter with initial capitals.



"Company" means Western Power Distribution (South West) plc.


"Service Agreement" means your service agreement dated 13 August 2013 with the
Company.


12
Interpretation



12.1
In the event of any dispute regarding the interpretation of this letter and its
interaction with the ESPS, the decision of the Company shall be final and
binding. The terms of this letter are supplemental to the ESPS as applicable to
the Western Power Distribution Group, with the intention that the normal
Benefits applicable under the ESPS will apply but on the special terms granted
by this letter. For the avoidance of doubt:











--------------------------------------------------------------------------------







(a)
the special terms set out in this letter are not payable in addition to Benefits
normally provided under the ESPS to which they correspond but enhance those
corresponding Benefits;



(b)
any Benefits that are based on or calculated with reference to the Member's
pension under the ESPS shall in your case be based on or calculated with
reference to the pension actually payable to you under the ESPS and as detailed
in this letter dated 2 March 2016 (rather than the standard ESPS pension that
would have been payable but for this letter).



13
Acceptance



13.1
Please acknowledge your receipt of this letter and acceptance of its terms by
signing and returning the enclosed copy. If you have any queries regarding its
terms I would be pleased to help, but we do recommend that you take independent
legal and financial advice on the contents of this letter.







Yours sincerely








ROBERT SYMONS
Chief Executive
For and on behalf of Western Power Distribution (South West) plc










 





I accept the terms of the above






Date
02-March-2016





